Citation Nr: 1047845	
Decision Date: 12/23/10    Archive Date: 12/30/10

DOCKET NO.  05-39 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent for 
posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel



INTRODUCTION

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).

The Veteran served on active duty from June 1967 to June 1970, 
including combat service in the Republic of Vietnam from December 
1967 to December 1968, and his decorations include the Combat 
Infantryman Badge and Purple Heart Medal.

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a February 2004 decision of a Department of Veterans 
Affairs (VA) Regional Office (RO).  

The Veteran's claims were previously before the Board in March 
2008 and July 2009 when it was remanded for further development.

The Veteran submitted a statement in December 2008 in which he 
requested that his daughter, V.C., be appointed as his fiduciary.  
To date, no action has been taken on this request and it is 
referred for any appropriate action.


FINDINGS OF FACT

1.  Prior to December 19, 2008, the Veteran's PTSD is manifested 
by continuing apprehension in groups of people; hypervigilant 
behavior; recurrent intrusive thoughts; impaired sleep; social 
isolation; flashbacks; nightmares; panic attacks approximately 
two to three times per week; flat or somewhat blunted affect; 
psychomotor retardation; short temper; dysthymic or depressed 
mood with crying spells; difficulty socializing; and Global 
Assessment of Functioning (GAF) scores primarily between 50 to 
63.     

2.  Prior to December 19, 2008, the Veteran's PTSD is not 
manifested by occupational and social impairment with 
deficiencies in most areas, including work, family relationships, 
judgment, thinking or mood.  There is also no evidence of total 
occupational and social impairment. 

3.  Resolving all doubt in the Veteran's favor, his PTSD is 
manifested by total social and occupational impairment as well as 
GAF scores primarily of 45 from December 19, 2008.  

4.  Resolving all doubt in the Veteran's favor, his service-
connected PTSD is of such severity to preclude him from obtaining 
or maintaining substantially gainful employment.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 50 percent for 
PTSD are not met for any period of time covered by this appeal 
prior to December 19, 2008.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.321, 4.7, 4.130, Diagnostic Code 
9411 (2010).

2.  Resolving all doubt in the Veteran's favor, the criteria for 
an evaluation of 100 percent for PTSD are met from December 19, 
2008.  38 U.S.C.A. §§§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.321, 4.7, 4.130, Diagnostic Code 9411 (2010). 

3.  Resolving all doubt in the Veteran's favor, the criteria for 
entitlement to a total disability rating based on individual 
unemployability due to a service-connected disability are met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 
4.16 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that his service-connected PTSD has gotten 
worse and that this decline warrants a higher disability 
evaluation.  The Veteran also asserts entitlement to TDIU as a 
result of his service-connected PTSD.  

I.  PTSD

The Veteran was originally granted service connection for PTSD in 
a rating decision dated October 1997.  The RO evaluated the 
Veteran's PTSD under 38 C.F.R. § 4.130, Diagnostic Code 9411 as 
30 percent disabling, effective November 21, 1996.  In a rating 
decision dated September 1999 the RO increased the rating of the 
PTSD to 50 percent, effective September 23, 1998.  The Veteran 
filed the current claim for an increased rating in June 2003.  

Disability evaluations are determined by the application of the 
facts presented to VA's Schedule for Rating Disabilities (Rating 
Schedule).  38 C.F.R. Part 4.  The percentage ratings contained 
in the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity resulting 
from diseases and injuries incurred in or aggravated by military 
service and the residual conditions in civilian occupations.  38 
U.S.C.A.§ 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2010).  
It is not expected that all cases will show all the findings 
specified; however, findings sufficiently characteristic to 
identify the disease and the disability and coordination of 
rating with impairment of function will be expected in all 
instances.  38 C.F.R. § 4.21 (2010).

The present level of disability is of primary concern where, as 
here, an increase in an existing disability rating based on 
established entitlement to compensation is at issue.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2010).  Generally, 
"pyramiding," the evaluation of the same disability, or the 
same manifestation of a disability, under different diagnostic 
codes, is to be avoided.  38 C.F.R. § 4.14 (2010).  A single 
evaluation will be assigned under the diagnostic code, which 
reflects the predominant disability picture, with elevation to 
the next higher evaluation where the severity of the overall 
disability warrants such elevation.

The Board must also consider the application of staged ratings in 
determining the present level of a disability for any increased 
evaluation claim.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007).  In other words, the assignment of staged ratings would 
be necessary where the evidence contains factual findings that 
demonstrate distinct time periods in which the service-connected 
disability exhibited diverse symptoms meeting the criteria for 
different ratings during the course of the appeal.  Based upon 
the guidance of the Court in Hart, the Board finds that staged 
ratings are appropriate in this case and will be discussed in 
greater detail below. 

When evaluating a mental disorder, consideration shall be given 
to the frequency, severity, and duration of psychiatric symptoms, 
the length of remissions, and the Veteran's capacity for 
adjustment during periods of remission.  The evaluation will be 
based on all the evidence of record that bears on occupational 
and social impairment rather than solely on the examiner's 
assessment of the level of disability at the moment of the 
examination.  It is the responsibility of the rating specialist 
to interpret examination reports in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. §§ 4.2, 
4.126.

GAF scores, which reflect the psychological, social, and 
occupational functioning of an individual on a hypothetical 
continuum of mental health, are also useful indicators of the 
severity of a mental disorder.  See Diagnostic and Statistical 
Manual of Mental Disorders (4th ed.) (DSM-IV).  GAF scores 
ranging between 61 to 70 reflect mild symptoms (e.g., depressed 
mood and mild insomnia) or some difficulty in social, 
occupational, or school functioning (e.g., occasional truancy, or 
theft within the household), but generally indicate that the 
individual is functioning pretty well, and has some meaningful 
interpersonal relationships.  Scores between 51 to 60 are 
indicative of moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning (e.g., 
few friends, conflicts with peers or co-workers).  GAF scores 
between 41 to 50 reflect serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) or 
any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  Scores 
between 31 to 40 indicate impairment in reality testing or 
communication (e.g., speech is at times illogical, obscure, or 
irrelevant) or major impairment in several areas, such as work or 
school, family relations, judgment, thinking or mood (e.g., 
depressed man avoids friends, neglects family, and is unable to 
work).  

Under the provisions of 38 C.F.R. § 4.130, a 50 percent 
evaluation is assigned for occupational and social impairment 
with reduced reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or stereotyped 
speech; panic attacks more than once a week; difficulty 
understanding complex commands; impairment of short-term and 
long-term memory (e.g., retention of only highly learned 
material, forgetting to complete tasks); impaired judgment; 
impaired abstract thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining effective work and 
social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 
(2010).

A 70 percent evaluation is warranted for occupational and social 
impairment with deficiencies in most areas, including work, 
school, family relationships, judgment, thinking or mood, due to 
such symptoms as suicidal ideation; obsessional rituals which 
interfere with routine activities; intermittently illogical, 
obscure, or irrelevant speech; near-continuous panic or 
depression affecting ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a work-like setting); and inability to establish and maintain 
effective relationships.  Id.  

A 100 percent rating is not warranted unless there is total 
occupational and social impairment due to such symptoms as gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent ability 
to perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; and 
memory loss for names of closes relatives, own occupation, or own 
name.  Id. 

Use of the phrase "such symptoms as," followed by a list of 
examples, provides guidance as to the severity of symptoms 
contemplated for each rating, in addition to permitting 
consideration of other symptoms, particular to each veteran and 
disorder, and the effect of those symptoms on a veteran's social 
and work situation.  Mauerhan v. Principi, 16 Vet. App. 436, 442 
(2002).

A VA mental health treatment note dated March 2003 found the 
Veteran to have continuing apprehension in groups of people as 
well as vivid flashbacks of a boy killed in Vietnam.  The Veteran 
reported panic attacks two to three times per week and indicated 
that he was still "checking everything in the house."  Upon 
mental status examination, the examiner noted that the Veteran 
had a less flat effect and psychomotor retardation than on 
previous visits.  The examiner described the Veteran as oriented 
in all three spheres with appropriate affect and responses to 
questions and instructions.  The examiner diagnosed the Veteran 
as having PTSD, dysthymic disorder, panic attacks, chronic pain 
syndrome, and hypertension aggravated by PTSD.

VA administered a Compensation and Pension (C&P) PTSD examination 
in November 2003 in connection with the current claim.  The 
examiner noted at that time that the Veteran took medication and 
saw a physician's assistant every two months for his psychiatric 
problems.  The Veteran indicated that he also participated in an 
outreach program every two weeks, but denied any psychiatric 
hospitalization.  According to the Veteran, he last worked in 
1995 or 1996 as a security guard but was forced to leave his job 
as a result of his PTSD symptoms.  Prior to that, the Veteran 
worked with the United States Postal Service (USPS) for 
approximately seven years, but was medically retired as a result 
of a back disability.  He further indicated that the currently 
received "postal retirement, social security, and VA 
compensation."  

The Veteran also reported difficulty sleeping due to nightmares 
about his combat experiences, recurrent intrusive thoughts about 
those experiences, susceptibility to environmental triggers, 
anxiety, depressed mood with crying spells, a continuing feeling 
of apprehension, as well as social withdrawal.  

Upon mental status examination, the examiner noted that the 
Veteran was polite and cooperative.  The Veteran was not in acute 
distress and his affect was appropriate and unconstricted.  He 
was described as alert, oriented, relevant, and coherent.  
However, the Veteran's mood appeared to be dysthymic.  No 
evidence of psychosis was found and the Veteran denied suicidal 
or homicidal ideation or intent.  According to the examiner, the 
Veteran related his problems and symptoms in an "apparently 
sincere manner."  The Veteran's GAF score was estimated to be 
50.  The examiner diagnosed the Veteran as having PTSD.

The Veteran sought VA psychiatric treatment in October and 
November 2004.  He reported continued symptoms of hypervigilance, 
difficulty socializing, and "fear around crowds."  The 
Veteran's sister purportedly did his grocery shopping because he 
was reluctant to leave the house.  Upon mental status 
examination, the examiner noted the Veteran to be alert, oriented 
in all spheres, pleasant, and cooperative.  The examiner 
described the Veteran's affect as somewhat blunted, but indicated 
that the Veteran responded appropriately to questions.  The 
examiner also found that the Veteran was capable of following 
complex instructions, and that he had normal intellect, as well 
as good recent and remote memory.  The Veteran denied suicidal or 
homicidal ideation, intent, or plan.  The Veteran's GAF score was 
54 and 55, respectively.  The impression was PTSD.

The Veteran sought additional VA psychiatric care in December 
2004 and February 2005.  The Veteran reported continued 
hypervigilance (i.e., "checking all areas") at those times.  
Upon mental status examination, the examiner noted the Veteran to 
be alert, oriented in all spheres, pleasant, and cooperative.  
The examiner described the Veteran's affect as somewhat blunted, 
but indicated that the Veteran responded appropriately to 
questions.  The examiner also found that the Veteran was capable 
of following complex instructions, and that he had normal 
intellect, as well as good recent and remote memory.  The Veteran 
denied suicidal or homicidal ideation, intent, or plan.  The 
Veteran's GAF scores were 60 and 58 respectively.  The impression 
was PTSD.

The Veteran presented to VA in May 2005, September 2005, and June 
2006 for additional outpatient mental health treatment.  The 
Veteran again reported hypervigilant behavior.  The examiner 
described the Veteran's affect as somewhat blunted, but indicated 
that the Veteran responded appropriately to questions.  The 
examiner also found that the Veteran was capable of following 
complex instructions, and that he had normal intellect, as well 
as good recent and remote memory.  The Veteran denied suicidal or 
homicidal ideation, intent, or plan.  The Veteran's GAF score was 
55.  The examiner also recommended a variety of relaxation 
techniques to the Veteran who expressed understanding and 
intention to follow the instructions.

In February 2007, the Veteran sought care at a VA medical 
facility as a "walk-in." The Veteran again reported 
hypervigilant behavior.  He also reported having occasional 
nightmares and flashbacks, but stated that his sleep was "ok."  
Upon mental status examination, the examiner noted that the 
Veteran was casually attired with good hygiene and grooming.  His 
speech was normal, his affect was appropriate, and his mood was 
"ok."  The Veteran's cognition was grossly intact and he denied 
auditory or visual hallucinations, or suicidal or homicidal 
ideation, intent, or plan.  The Veteran's GAF score was 63.  The 
impression was PTSD.

The Veteran reported to the VA outpatient mental health clinic in 
June 2008 to have his medication refilled.  The Veteran indicated 
that he preferred to stay home, avoided crowds, and had a 
difficult time trusting people.  It was noted that the Veteran 
was married for 24 years until his wife died in 1992.  He had one 
daughter.  He also worked in the past as a security guard and at 
the post office.  He worked by himself as a security guard, but 
did not get along well with others at the post office.  He 
acknowledged having frequent nightmares about Vietnam, difficulty 
remembering things, and a short temper, but was "doing well" 
and "now in better control."  Upon mental status examination, 
the Veteran was found to be alert, talkative, well-oriented, and 
friendly, without evidence of overt elusion.  The examiner 
indicated that the Veteran's judgment and insight were intact.  
The Veteran's GAF score was 60.  The impression was PTSD.

The Veteran's daughter submitted a statement in support of the 
current claim in December 2008.  She indicated that the Veteran 
had difficulty sleeping and nightmares "all the time."  He did 
not like being around other people, preferred to stay home alone 
(except to go to doctor's appointments), had angry outbursts, 
"severe" memory loss, "frequent" panic attacks, and an 
inability to watch war movies (including anything related to 
Vietnam), or tolerate loud noises.  He was also unable to clean 
house, bathe regularly, and pay bills.  The Veteran's daughter 
stated that she lived with the Veteran until her recent marriage, 
kept house, and paid his bills.  She volunteered to continue 
handling the Veteran's finances.  She noted that the Veteran 
"always" had problems dealing with people and stated that the 
Veteran last worked in 1995.  In her opinion, the Veteran's 
condition got worse following his wife's (her mother's) death.  

A VA mental health outpatient treatment note dated that same 
month revealed objectively worsening PTSD symptoms.  The examiner 
noted that the Veteran worked at the post office and as a 
security guard following discharge from service.  The Veteran 
last worked in 1995 and was unable to find work since that time, 
in part because of a non-service-connected back disability and 
because of his inability to get along with his fellow workers.  
The examiner also noted that the Veteran was married for 24 years 
before his wife died in 1992.  They had one daughter and while 
the Veteran lived alone, his daughter lived nearby.  The Veteran 
had no friends, and was unable to shop for groceries, do laundry, 
clean house, or pay bills.  Rather, he relied on his daughter to 
perform these activities for him.  

The Veteran "never" left the house and when forced to do so, he 
engaged in hypervigilant behavior upon his return (i.e., 
"checking all the house").  The Veteran did not trust anyone 
and was suspicious of people and places.  The Veteran reported 
showering for the first time in five months and stated that he 
did not care much about hygiene since he lived alone.  The 
Veteran watched television "all the time" and denied having 
peaceful sleep in 10 or 20 years.  He also had frequent panic 
attacks, nightmares, and, a short temper.  According to the 
examiner, the Veteran did not want to do anything or be around 
people.  The examiner also noted that the Veteran's isolation 
became more profound following his wife's death 16 years ago.  
The Veteran's GAF score was 45.  The impression was PTSD, anxiety 
disorder, depressive disorder, and paranoid personality.  The 
examiner further stated that the Veteran was not able to obtain 
or maintain any job due to his "severe" PTSD.  (Emphasis 
added).

The Veteran was afforded another VA C&P PTSD examination in March 
2009.  The examiner noted that the Veteran was previously 
diagnosed as having PTSD and that he experienced psychiatric 
symptoms within the past year, "particularly related to his 
depression."  At the time of the examination, the Veteran 
reported social isolation and had no desire to "do anything."  
He relied on his daughter for help with basic household chores 
and meal preparation three to four times per week.  He 
purportedly took a bath or shower once every two to three months.  
The Veteran watched television, "did a bit of grocery 
shopping," and talked with his daughter when she visited.  He 
did not socialize otherwise and only occasionally left the house.  
No history of violence or suicide attempt was found.  

Upon mental status examination, the examiner noted that the 
Veteran needed a bath and clean clothes.  His psychomotor 
activity, thought processes, and content were unremarkable, but 
the Veteran's speech was hesitant, soft, whispered, and slow.  
The Veteran was described as cooperative, but his affect was flat 
and his mood was depressed.  The Veteran had difficulty 
performing serial 7's, was "very slow," and unable to maintain 
concentration.  He was oriented to person, place, and time, and 
had normal memory.  The examiner noted that the Veteran had 
average intelligence, understood the outcome of his behavior, and 
partially understood that he had a "problem."  The examiner 
noted that the Veteran had a sleep impairment, but doubted that 
it was "clinically significant," since the Veteran napped 
during the day.  No evidence of delusions, hallucinations, 
inappropriate behavior, obsessive/ritualistic behavior, panic 
attacks, suicidal or homicidal thoughts, impaired impulse 
control, or episodes of violence was found.  The Veteran was not, 
however, able to perform activities of daily living or maintain 
minimum personal hygiene.  

The examiner noted that the Veteran's PTSD was manifested by 
recurrent, distressing dreams, avoidant behavior, feelings of 
detachment and estrangement from others, hypervigilance, 
difficulty concentrating, deficiencies in mood, and an inability 
to perform routine behavior and self-care.  The examiner 
described these symptoms as "chronic," but indicated that the 
Veteran's PTSD symptoms were "moderate."  In support of this 
contention, the examiner noted that the Veteran sought no 
psychiatric care from February 2007 to February 2008, and that 
prior to December 2008, his problems with irritability seemingly 
improved.  Furthermore, the examiner found no evidence of total 
occupational and social impairment as a result of the Veteran's 
PTSD, nor was there reduced reliability and productivity, or 
impairments in judgment, thinking, family relations, or work.  
Instead, the examiner noted that the Veteran had an occasional 
decrease in work efficiency with intermittent periods of 
inability to perform occupational tasks due to PTSD.  

The examiner also found the Veteran competent to handle his 
financial affairs.  The Veteran was not employed at the time of 
the examination and last worked in 1995 or 1996 as a security 
guard.  The Veteran was terminated from this job because of 
"complaints."  According to the examiner, the Veteran was 
capable of handling part-time employment based on his PTSD 
symptoms alone, but he also had severe depression which prevented 
him from being employable.  The examiner further stated that the 
Veteran's depression resulted in mood problems, lack of interest, 
social isolation, and poor hygiene.  The Veteran's GAF score was 
45.  The impression was PTSD and major depressive disorder (MDD).

The Veteran submitted a statement in support of his claim in 
April 2009.  Specifically, the Veteran stated that the March 2009 
VA examiner was "rude and wouldn't let me answer the questions 
without cutting me off."  The Veteran also reported having poor 
sleep, panic attacks, and suicidal and homicidal thoughts.  
However, he denied any intent or plan.  The Veteran also stated 
that he sought no VA psychiatric care between February 2007 and 
December 2008 because his doctor had died.  His only social 
interactions occurred with his daughter and service officer.  The 
Veteran stated that he needed his daughter's help to "keep my 
personal hygiene up, or it wouldn't get done."  He last worked 
in 1995 and his only source of income was Social Security 
Disability payments.  

That same month, the Veteran returned to VA for additional 
psychiatric care.  In particular, the Veteran reported having 
several anxiety attacks (up to seven) per day, occasional 
suicidal ideation, and "a couple of fights" while at work.  
According to the examiner, the Veteran had more frequent 
nightmares, was at times confused, and was isolated and avoided 
crowds because of concerns that someone might attack him.  He was 
suspicious of others and in the examiner's opinion, "appears to 
be sicker of his PTSD."  A mental status examination revealed 
the Veteran to be alert, cooperative, and highly hyperactive.  He 
was worried for everything and had insomnia.  It was also noted 
that the Veteran had no friends and needed his daughter to clean 
his house and pay his bills because he was unable to do it.  The 
impression was PTSD.

VA practitioners provided a series of addenda to the March 2009 
VA C&P examination report beginning in September 2009 as a result 
of the Board's July 2009 remand order.  

For instance, a VA examiner indicated in the September 2009 
addendum that the Veteran's GAF score of 45 included 
consideration of his PTSD symptoms as well as his depression.  In 
the examiner's opinion, it was "inappropriate" to sub-divide 
GAF scores into percentages or give multiple scores.  The 
examiner also expressed the opinion that the Veteran's depressive 
disorder was "less likely as not" caused by his service-
connected PTSD.  Although the examiner acknowledged the 
possibility of a connection between these two diagnoses, the 
examiner stated that they were, in fact, quite separate from one 
another.  In support of this contention, the examiner pointed out 
that the Veteran was initially diagnosed as having dysthymic 
disorder (a form of depression) in May 1998 and again in 
September 1998.  PTSD was not added as an Axis I diagnosis until 
November 1998 and in November 2003, dysthymic disorder was 
dropped as an Axis I diagnosis.  The Veteran, according to the 
examiner, was not diagnosed as having depression again until 
December 2008.  Based on a review of the claims file, it appeared 
that the Veteran's PTSD had been "ongoing" while the diagnosis 
of depression was given separately and only when he met the 
criteria for a mood disorder (which included both depressive 
disorder and dysthymic disorder).

The Veteran's daughter submitted another statement in support of 
the current claim dated July 2009.  Specifically, the daughter 
stated that the Veteran experienced many nightmares about Vietnam 
and that he would yell and/or talk out loud during these 
instances.  Moreover, she stated that the Veteran would sweat 
profusely as well as shake and move his limbs violently during 
the nightmares.  In addition, she described the Veteran as "very 
paranoid" and stated that he had several panic attacks daily and 
difficulty being in public.  He also "constantly" checked 
doors, windows, closets, and under the bed.  He related stories 
of "violent fights" and a desire to "kill a person" and the 
daughter also recounted an instance where the Veteran got into a 
physical altercation with a fast food restaurant employee after 
his order was prepared incorrectly.  He was also prone to angry 
outbursts if people stared at him or said things.  The daughter 
further described the Veteran as "very confused and forgetful."  
In this regard, the daughter handled the Veteran's financial 
affairs, reminded the Veteran to take his medications, to bathe, 
and to change his clothes.  She also performed chores for him, 
including cooking, cleaning, and "other errands."  

That same month, the Veteran submitted a statement in which he 
admitted to having intrusive thoughts of people harming him, 
hallucinations, social withdrawal, and hypervigilance.  He also 
reported engaging in "ritualistic" behavior and had suicidal 
thoughts, frequent panic attacks, and episodes of violence, 
particularly when "I'm out getting food."  The Veteran stated 
that he was no longer competent to handle his finances.  In fact, 
the Veteran's daughter was purportedly handling the Veteran's 
finances "for years."  

In a December 2009 addendum, a VA examiner stated that the 
Veteran's depression was not due to his service-connected PTSD.  
Instead, the Veteran's MDD was "independent" of the Veteran's 
PTSD as evidenced by his "constant" treatment for PTSD and 
intermittent treatment for depression.  According to the 
examiner, the Veteran's lack of hygiene and almost total lack of 
interest in activities was due to his major depression, not his 
service-connected PTSD.  

A third addendum was associated with the claims file in March 
2010.  At that time, a VA examiner stated that there was no 
relationship between the Veteran's depression and PTSD.  The 
examiner also determined that the Veteran's PTSD was not 
aggravated or permanently worsened by his depression.  Evidence 
of aggravation or permanent worsening, according to the examiner, 
would have been mentioned in the treatment records.  No such 
references were contained in the treatment records and the 
examiner further noted that the Veteran had a diagnosis of 
depressive disorder independent of his PTSD.

The Veteran presented to a VA mental health clinic in March 2010 
for care.  He indicated that his PTSD symptoms, including 
nightmares and "memories jumping from copters" came in waves.  
It was noted that the Veteran lived alone, but that his daughter 
"checks on him."  He had no hobbies and isolated himself.  A 
mental status examination found the Veteran to be well-dressed, 
cooperative, and with good eye contact.  The Veteran walked in 
pain with a cane and had a constricted affect.  His mood was 
hypervigilant and dysphoric, but his speech was goal-directed and 
relevant.  He was oriented (times four) and denied thoughts of 
death or suicide.  The impression was chronic, combat-related 
PTSD.  The Veteran was encouraged to attend PTSD therapy groups.

A final addendum was associated with the clams file in June 2010.  
In particular, a VA examiner expressed the opinion that the 
Veteran's depression was not caused by, aggravated by, or 
permanently worsened by his service-connected PTSD.  In support 
of this contention, the examiner noted that the Veteran's PTSD 
and depression diagnoses were independent of each other.  The 
Veteran's PTSD, according to the examiner, followed a continuous 
course, while the depression followed an episodic course.  
Moreover, the examiner stated that the Veteran's PTSD was 
unrelated to the depression and that there was no evidence of a 
cause-and-effect relationship between the two diagnoses in terms 
of severity and temporal occurrence.  

The Veteran also submitted Internet articles in support of his 
increased rating claim.  These articles, which discussed PTSD 
symptoms and related problems generally, were reviewed and 
associated with the claims file.  Specifically, these articles 
are too general in nature to provide, alone, the necessary 
evidence to show that the Veteran's service-connected PTSD 
increased in severity.  See Sacks v. West, 11 Vet. App. 314, 316-
17 (1998).  

Given the evidence of record, the Board finds that the 
preponderance of the evidence is against an evaluation in excess 
of 50 percent for any period of time covered by this appeal prior 
to December 19, 2008.  The totality of the evidence shows that 
the Veteran's overall disability picture more nearly approximates 
the criteria for a 50 percent evaluation during this period.

As noted above, a 70 percent evaluation is warranted for 
occupational and social impairment with deficiencies in most 
areas, including work, school, family relationships, judgment, 
thinking or mood, due to such symptoms as suicidal ideation; 
obsessional rituals which interfere with routine activities; 
intermittently illogical, obscure, or irrelevant speech; near-
continuous panic or depression affecting ability to function 
independently, appropriately and effectively; impaired impulse 
control (such as unprovoked irritability with periods of 
violence); spatial disorientation; neglect of personal appearance 
and hygiene; difficulty in adapting to stressful circumstances 
(including work or a work-like setting); and inability to 
establish and maintain effective relationships.  See Diagnostic 
Code 9411.

The Veteran's GAF scores during the period of the appeal prior to 
December 19, 2008 ranged from 50 to 63.  Such scores reflect a 
variation in psychosocial functioning which includes serious 
impairments in social or occupational functioning (e.g., GAF 
scores of 41 to 50).  However, the bulk of the Veteran's GAF 
scores during this period reflected a variation in psychosocial 
functioning which included mild or moderate impairments in social 
or occupational functioning (e.g., GAF scores of 51 to 70).  
Furthermore, a careful review of these scores showed steady, 
albeit slow, improvement in the Veteran's symptoms for the period 
of the appeal prior to December 19, 2008.

Objective medical evidence of record revealed that the Veteran's 
PTSD was manifested by continuing apprehension in groups of 
people, flashbacks, nightmares, panic attacks approximately two 
to three times per week, flat or somewhat blunted affect, 
psychomotor retardation, and dysthymic mood for the period of 
time prior to December 19, 2008.  See VA treatment records and 
examination reports dated March 2003; November 2003; October, 
November, and December 2004; February, May, and September 2005; 
June 2006; February 2007; and June 2008.
 
The Board also finds highly probative the Veteran's self-reported 
psychiatric symptoms, including hypervigilant behavior, recurrent 
intrusive thoughts, impaired sleep, poor socialization, and 
social isolation, as well as panic attacks, flashbacks, depressed 
mood with crying spells, a somewhat blunted or flat affect, 
susceptibility to environmental triggers, anxiety, and feelings 
of apprehension.  Id.  In this regard, the Veteran, as well as 
other individuals, is competent to report on the Veteran's 
psychiatric symptoms.  See Davidson v. Shinseki, 581 F.3d. 1313, 
1315 (Fed. Cir. 2009) (noting that lay testimony is competent 
regarding features or symptoms of injury or disease when the 
features or symptoms are within the personal knowledge and 
observations of the witness).  The Board ultimately finds these 
lay reports to be competent, credible, and probative.

The Board acknowledges that the Veteran's social and industrial 
functioning was affected by the service-connected PTSD for the 
period of time covered by this appeal prior to December 19, 2008, 
but the record does not demonstrate that his symptomatology more 
nearly approximates the criteria required for a 70 percent 
evaluation.

Specifically, there is no evidence of deficiencies in his family 
relations, judgment, or thinking due to such symptoms as suicidal 
ideation, intermittently illogical, obscure, or irrelevant 
speech, near-continuous panic, spatial disorientation, or neglect 
of personal appearance and hygiene.  On the contrary, VA 
treatment notes and examination reports during this period of 
time consistently described the Veteran as pleasant, cooperative, 
friendly, polite, coherent, and oriented to all spheres.  The 
Veteran's speech was likewise described as relevant or normal, 
and it was noted that he was able to appropriately respond to 
questions and complex instructions.  Moreover, the Veteran had 
normal intellect as well as good recent and remote memory.  The 
Veteran also demonstrated good grooming and hygiene, his 
cognition, insight, and judgment was intact, and he routinely 
denied auditory or visual hallucinations, or suicidal or 
homicidal ideation, intent, or plan.  It appears that he also 
interacted somewhat regularly with his daughter and his sister.  
See generally, VA treatment records and examination reports dated 
March 2003; November 2003; October, November, and December 2004; 
February, May, and September 2005; June 2006; February 2007; and 
June 2008.

The Board acknowledges that the Veteran exhibited obsessive or 
hypervigilant behavior and panic attacks for the period of time 
covered by this appeal prior to December 19, 2008.  See March 
2003 VA treatment note.  He also self-reported having a short 
temper, difficulty socializing, and difficulty getting along with 
others.  See February 2007 VA treatment note.    

However, there is no indication that the Veteran's obsessive or 
hypervigilant behaviors interfered with routine activities or 
that his panic attacks were nearly continuous for the period of 
time covered by the appeal prior to December 19, 2008.  Rather, 
the Veteran asserted in March 2003 that his panic attacks 
occurred two to three times per week.  Similarly, there is no 
indication in the record to show that these behaviors interfered 
with the Veteran's ability to function independently.  In fact, 
the consistent description of the Veteran as pleasant, 
cooperative, friendly, polite, coherent, and oriented to all 
spheres with intact cognition, insight, and judgment as well as 
the ability to respond appropriately to questions and follow 
complex instructions militates against such a conclusion.  

With respect to the Veteran's self-reported short temper, the 
Board notes that the Veteran stated in June 2008 that he was 
"doing well" and "now in better control."  

To the extent that the Veteran's PTSD is manifested by difficulty 
socializing and difficulty getting along with others, the Board 
points out that the Veteran appeared to interact somewhat 
regularly with his daughter and sister.  He also last worked in 
1995 or 1996, many years prior to the time period in question in 
this case.  The Veteran indicated in November 2003 that he 
stopped working as a result of his PTSD symptoms.  See November 
2003 VA C&P examination report.   

Although the Veteran was afforded a psychiatric examination in 
connection with his application for Social Security Disability 
benefits and reported symptoms of depression at that time, he 
attributed his complaints to his physical pain and not PTSD.  See 
August 1997 Social Security Disability examination report.  
Additionally, pertinent records associated with the claims file 
revealed that the Veteran was unable to work as a result of a 
back disability, depression, and essential hypertension.  No 
references to PTSD were contained in the decision awarding 
disability benefits.  See September 1997 administrative decision.  

Moreover, the Veteran's reluctance to leave his house (which 
required his sister to food shop for him), his difficulties in 
socializing, and his ongoing trust issues or dislike of crowds 
are insufficient to justify a 70 percent evaluation for any 
period of time covered by this appeal prior to December 19, 2008.  
It bears noting that the Veteran's inability to establish and 
maintain effective relationships was considered in assigning the 
50 percent schedular evaluation.  This symptom alone, even taking 
into consideration the lay statements of record, does not more 
nearly approximate the criteria for an evaluation of 70 percent 
for any period of time covered by the appeal prior to December 
19, 2008, particularly where, as here, the evidence does not 
reflect deficiencies in most areas, including family 
relationships, judgment, thinking, or mood.

Similarly, the Board also finds that the preponderance of the 
evidence is against an evaluation of 100 percent for any period 
of time covered by this appeal.  In this regard, the Veteran does 
not allege, nor does the evidence of record demonstrate total 
occupational and social impairment as a result of his service-
connected PTSD.  See Sellers v. Principi, 372 F.3d. 1318, 
1324(Fed. Cir. 2004) (noting that total occupational and social 
impairment is the sole basis for assigning a 100 percent 
schedular evaluation).  

Moreover, there is no evidence of gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent danger 
of hurting self or others; intermittent ability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; and memory 
loss for names of closes relatives, own occupation, or own name.

As noted above, the Veteran's thought processes and speech were 
consistently described in the period prior to December 19, 2008, 
as relevant, coherent, and normal and he appropriately responded 
to questions and followed complex instructions.  The Veteran also 
demonstrated good grooming and hygiene, his cognition, insight, 
and judgment was intact, and he routinely denied auditory or 
visual hallucinations, or suicidal or homicidal ideation, intent, 
or plan.  He also appeared to have somewhat regular contact with 
his daughter and his sister.  The Board is aware that the Veteran 
reported in June 2008 that he had a short temper and memory 
problems.  These symptoms alone, however, are insufficient to 
warrant a 100 percent schedular rating for any period of time 
covered by this appeal prior to December 19, 2008, especially 
where, as here, the Veteran admitted at that same time that he 
was "doing well" and "now in better control."  In addition, 
the Board notes that the Veteran's memory during the period of 
time in question was routinely found to be intact.  There is also 
no indication of record (nor does the Veteran allege) that his 
claimed memory problems resulted in memory loss for names of 
closes relatives, own occupation, or own name.  Accordingly, the 
Board finds that the Veteran's symptoms do not more nearly 
approximate a 100 percent evaluation for any period of time 
covered by the appeal prior to December 19, 2008.

Resolving all doubt in the Veteran's favor, the Board finds that 
the preponderance of the evidence supports an evaluation of 100 
percent for his service-connected PTSD from December 19, 2008.  
The Veteran's GAF score during this period was consistently found 
to be 45.  Such scores reflect a variation in psychosocial 
functioning which includes serious impairments in social or 
occupational functioning (e.g., GAF scores of 41 to 50).  

The objective evidence shows worsening PTSD symptoms, including 
frequent panic attacks, recurrent, distressing dreams, 
interrupted sleep, hypervigilant behavior, avoidant behavior, 
feelings of detachment and estrangement from others, social 
isolation (including no friends or hobbies), a short temper, 
hesitant, soft, whispered, and slow speech, poor concentration, 
difficulty performing serial 7's, depression, deficiencies in 
mood, occasional confusion, constricted or flat affect, angry 
outbursts, suspicion of others, and an inability perform 
household chores or activities of daily living (including 
maintaining minimum personal hygiene).  See VA treatment records 
and examination reports dated December 2008, March and April 
2009, and March 2010.  

The Board observes that there is conflicting evidence of record 
regarding the extent to which the Veteran's PTSD resulted in 
total occupational and social impairment.  Preliminarily, the 
Board notes that the Veteran was diagnosed as having psychiatric 
conditions in addition to the service-connected PTSD, to include 
depressive disorder, MDD, anxiety disorder, and dsythymic 
disorder.  It is unclear from the evidence in this case, however, 
which of the Veteran's psychiatric symptoms are attributable to 
his service-connected PTSD and which psychiatric symptoms are 
attributable to his other non-service-connected psychiatric 
disabilities.  

For instance, the March 2009 VA examiner stated that the Veteran 
experienced psychiatric symptoms within the past year, 
"particularly related to his depression."  The examiner 
attributed the following symptoms to the Veteran's service-
connected PTSD: recurrent, distressing dreams, avoidant behavior, 
feelings of detachment and estrangement from others, 
hypervigilance, difficulty concentrating, deficiencies in mood, 
and an inability to perform routine behavior and self-care.  In 
the same examination report, however, the examiner also stated 
that the Veteran's depression resulted in mood problems, lack of 
interest, social isolation, and poor hygiene.

Similarly, the December 2009 addendum author stated that the 
Veteran's lack of hygiene and almost total lack of interest in 
activities was due to his major depression, not his service-
connected PTSD.  As neither examiner provided a rationale to 
support these conclusions, the Board will consider all 
psychiatric symptoms and their severity in this case as the 
symptoms attributable to other non-service-connected psychiatric 
conditions have not been sufficiently disassociated from his 
service-connected PTSD.  See Mittleider v. West, 11 Vet. App. 
181, 182 (1998).

With respect to total social impairment, the Board observes that 
the Veteran either lived alone or with his daughter (prior to her 
marriage).  It was also noted on more than one occasion that he 
preferred to be alone, did not like being around other people, 
and did not want to see anyone or do anything.  The Veteran had 
no friends or hobbies and his daughter reported frequent episodes 
of loud talking or yelling.  See VA treatment records and 
examination reports dated December 2008, March 2009, April 2009, 
and March 2010; see also, lay statements dated December 2008, 
April 2009, and July 2009.  

Although the March 2009 VA C&P examiner indicated that the 
Veteran occasionally left the house and did "a bit of grocery 
shopping," the bulk of the VA treatment records and lay 
statements made clear that the Veteran rarely left the house and 
instead relied on his daughter to shop for groceries, cook, clean 
the house, pay bills, do the laundry, and remind him to take his 
medications, bathe, and change his clothes.  See VA treatment 
records dated December 2008, April 2009, and March 2010; see 
also, lay statements dated December 2008, April 2009, and July 
2009.  

In addition, lay statements of record indicated that on those 
rare instances when the Veteran left his home, he was involved in 
verbal, and sometimes, physical altercations.  The Veteran also 
self-reported hallucinations and suicidal ideation or thoughts.  
See lay statements dated December 2008, April and July 2009.  

The Board also acknowledges that the Veteran in this case bathed 
infrequently (i.e., going several months between bathing unless 
specifically reminded to do so), expressed apathy about his 
personal hygiene since he lived alone, and lacked the ability to 
perform household chores or maintain a minimum level of personal 
hygiene.  Based on the foregoing, the totality of the evidence 
described above can be reasonably interpreted to show evidence of 
total social impairment.  

With respect to total occupational impairment, the Board is aware 
that the Veteran has not worked since 1995 or 1996 and that he 
currently receives Social Security Disability payments.  By the 
Veteran's account, his inability to find or keep a job was 
related to his PTSD symptoms, but his Social Security Disability 
award contained no references to PTSD.  See September 1997 
administrative decision.  The Veteran also stated in December 
2008 that his inability to find work was due in part to his non-
service-connected back disability (for which he also received 
USPS medical retirement).  Thus, the Board finds any statements 
made by the Veteran regarding total occupational impairment and 
the relationship to PTSD to lack credibility in light of these 
discrepancies.  

On the other hand, the December 2008 VA examiner concluded that 
the Veteran was not able to obtain or maintain any job due to his 
"severe" PTSD.  The March 2009 VA C&P examiner stated that the 
Veteran had an occasional decrease in work efficiency with 
intermittent periods of inability to perform occupational tasks 
due to PTSD.  According to the examiner, the Veteran was able to 
perform part-time employment based on his PTSD symptoms alone.  
The Veteran's severe depression, in the examiner's opinion, 
prohibited him from being employable.

The Board is also aware that the March 2009 VA C&P examiner 
specifically found no evidence of total social or occupational 
impairment as a result of the Veteran's PTSD.  However, the 
examiner provided no rationale to support this conclusion.  See 
Nieves- Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (finding 
that a medical opinion that contains only data and conclusions is 
not entitled to any probative value; there must be factually 
accurate, fully articulated, sound reasons for the conclusion).  
Accordingly, the Board finds that the March 2009 VA examiner's 
opinion regarding the absence of total social impairment is 
outweighed by the other evidence discussed immediately above.  

Moreover, in light of the Court's decision in Mittleider, 11 Vet. 
App. at 182, and based on the discussion above, the Board 
attributed all of the Veteran's psychiatric symptoms to his 
service-connected PTSD as those symptoms attributable to other 
psychiatric conditions have not been clearly disassociated from 
his PTSD.  The Board acknowledges that the September 2009, 
December 2009, March 2010, and June 2010 addenda indicated that 
the Veteran's MDD was not caused by, due to, or the result of the 
service-connected PTSD.  While these opinions serve as highly 
probative evidence regarding the link between these two 
psychiatric disabilities, the differing symptomatology between 
these diagnoses, if any, remains unclear despite requests for 
clarification.

Relying on Mittleider, therefore, the Board finds evidence of 
total occupational impairment as a result of the Veteran's PTSD.  
See VA treatment notes and examination reports dated December 
2008 and March 2009.  Diagnostic Code 9411 makes clear that a 100 
percent schedular evaluation is for application in claims, such 
as this one, where there is evidence of total social and 
occupational impairment.  See also, Sellers, 372 F.3d. at 1324 
(noting that total occupational and social impairment is the sole 
basis for assigning a 100 percent schedular evaluation).  
Accordingly, the Veteran is entitled to a 100 percent schedular 
evaluation from December 19, 2008 in light of the total social 
and occupational impairment arising from his service-connected 
PTSD.    

In summary, the Board finds that the preponderance of the 
evidence is against finding that the Veteran is entitled to a 50 
percent schedular evaluation for PTSD for any period of time 
covered by the appeal prior to December 19, 2008.  From December 
19, 2008, however, the preponderance of the evidence supports a 
100 percent schedular evaluation.

The Board further finds that there is no evidence that the 
manifestations of the Veteran's PTSD are unusual or exceptional 
to demonstrate that the rating schedule is inadequate for 
determining the proper level of disability.  Furthermore, as 
there is no indication in the record as to why the Veteran's case 
is not appropriately rated under the schedular criteria, 
extraschedular consideration is not warranted in this case, 
particularly where, as here, the signs and symptoms of the 
Veteran's service-connected PTSD are addressed by the relevant 
criteria discussed above.  

It is also pointed out that the assignment of staged 50 and 100 
percent schedular disability ratings contemplates that there is 
commensurate industrial impairment as a result of the Veteran's 
PTSD.  See also, 38 C.F.R. § 4.1 (2010) (noting that the 
percentage ratings represent as far as can be practically 
determined the average impairment in earning capacity resulting 
from service-related diseases and injuries and their residual 
conditions in civilian occupations).  Moreover, the Veteran does 
not allege, nor does the record reflect marked interference with 
employment or frequent periods of hospitalization related to the 
Veteran's service-connected PTSD.  To the extent that the 
Veteran's 100 percent disability evaluation could be construed to 
be evidence of marked interference with employment, the Board 
notes that the Veteran has not worked since 1995 or 1996, many 
years prior to the current claim.  The Veteran also did not 
provide any information demonstrating marked interference with 
employment, despite repeated requests to do so.  See VA notice 
letters dated April 2005 and December 2008.  Moreover, the 
Veteran receives Social Security Disability benefits (and 
discussed in greater detail below, TDIU).  Therefore, the Board 
finds that the criteria for submission for an extraschedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Thun 
v. Peake, 22 Vet. App 111, 115-16 (2008). 

II.  TDIU

Regulations provide that TDIU is warranted when the evidence 
shows that the Veteran is precluded from obtaining or maintaining 
substantially gainful employment by reason of his service-
connected disability.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2010).  
VA defined substantially gainful employment as "employment at 
which non-disabled individuals earn their livelihood with 
earnings comparable to the particular occupation in the community 
where the veteran resides."  See M21-MR, Part IV, Subpart ii, 
Chapter 2(F)(24)(d).  Consideration may be given to the Veteran's 
level of education, special training, and previous work 
experience when arriving at this conclusion, but factors such as 
age or impairment caused by non-service-connected disabilities 
are not to be considered.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2010); 
Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

Marginal employment is not considered to be substantially gainful 
employment.  Marginal employment generally shall be deemed to 
exist when a veteran's earned annual income does not exceed the 
amount established by the U.S. Department of Commerce, Bureau of 
the Census, as the poverty threshold for one person.  Marginal 
employment may also be held to exist, on a facts-found basis 
(includes but is not limited to employment in a protected 
environment such as a family business or sheltered workshop), 
when earned annual income exceeds the poverty threshold.  38 
C.F.R. § 4.16(a) (2010).

Total disability may or may not be permanent.  Permanence of 
total disability exists when such impairment is reasonably 
certain to continue throughout the life of the disabled person.  
Diseases and injuries of long standing which are actually totally 
incapacitating will be regarded as permanently and totally 
disabling when the probability of permanent improvement under 
treatment is remote.  38 C.F.R. § 3.340 (2010).

Total disability ratings for compensation may be assigned, where 
the schedular rating is less than total, when the disabled person 
is, in the judgment of the rating agency, unable to secure or 
follow a substantially gainful occupation as a result of service-
connected disabilities, provided that, if there is only one such 
disability, this disability shall be ratable at 60 percent or 
more, and that, if there are two or more disabilities, there 
shall be at least one disability ratable at 40 percent or more, 
and sufficient additional disability to bring the combined rating 
to 70 percent or more.  38 C.F.R. § 4.16(a) (2010).

As a preliminary matter, the Board observes that the term 
unemployability is not synonymous with the terms unemployed and 
unemployable for the purposes of determining entitlement to TDIU.  
A veteran may be unemployed or unemployable for a variety of 
reasons, but a determination as to entitlement to TDIU is 
appropriate only when a veteran's unemployability is the result 
of a service-connected disability.  See M21-MR, Part IV, Subpart 
ii, Chapter 2(F)(24)(c).

The Veteran's sole service-connected disability is PTSD (100 
percent, effective December 19, 2008).  Prior to the award of the 
Veteran's 100 percent schedular rating for his service-connected 
PTSD, the Veteran's disability evaluation was 50 percent, 
effective September 23, 1998.  Taking into consideration the 
Veteran's award of a 100 percent schedular evaluation for PTSD, 
he meets the minimum criteria for consideration of TDIU as a 
result of having a single service-connected disability of 
sufficient severity.  38 C.F.R. § 4.16(a).    

On June 7, 1999, VA's General Counsel issued VAOPGCPREC 6-99, 
which addressed questions related to whether a claim for a TDIU 
may be considered when a schedular 100 percent rating is already 
in effect for one or more service- connected disabilities.  
Essentially, that precedent opinion held that receipt of a 100 
percent schedular rating for a service-connected disability 
rendered moot any pending claim for a TDIU, requiring dismissal 
of the TDIU claim.  See also, Green v. West, 11 Vet. App. 472, 
476 (1998); Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994) 
(noting that a claim for TDIU presupposes that the rating for a 
condition is less than 100 percent); and Smith v. Brown, 10 Vet. 
App. 330, 333-34 (1997) (dismissal is the proper remedy to employ 
when an appeal has become moot).

But in view of the issuance by the United States Court of Appeals 
for Veterans Claims (Court) decision in Bradley v. Peake, 22 Vet. 
App. 280, 293-94 (2008), which takes a position contrary to the 
one reached in the precedent opinion, the General Counsel 
recently took action in November 2009 to withdraw that prior 
opinion.  Although no additional disability compensation may be 
paid when a total schedular disability rating is already in 
effect, the Court's decision in Bradley recognizes that a 
separate award of a TDIU predicated on a single disability may 
form the basis for an award of special monthly compensation 
(SMC), which is contrary to the holdings in VAOPGCPREC 6-99.

Resolving all doubt in the Veteran's favor, the Board finds that 
the preponderance of the evidence supports a finding of 
entitlement to TDIU in this case.  Here, the central inquiry is 
whether the Veteran's service-connected PTSD alone is of 
sufficient severity to preclude him from obtaining and 
maintaining substantially gainful employment.  See Hatlestad v. 
Brown, 5 Vet. App. 524, 529 (1993).

In this regard, the Veteran indicated in a previous TDIU 
application in April 2000 that he last worked in 1996 as a 
security officer.  The Veteran reported that the most he ever 
earned in one year (1994) was $12,900 based on a 40-hour work 
week.  In the current June 2003 TDIU application, the Veteran 
stated that he last worked as a security officer in 1996, earning 
approximately $6 per hour.  It is also noted that the Veteran is 
a high school graduate.  See August 1997 Social Security 
Disability examination report.

The Veteran's statements contained in the abovementioned TDIU 
applications are consistent with other information contained in 
the claims file.  For example, the Veteran indicated at the time 
of the November 2003 VA C&P examination that he last worked in 
1995 or 1996 as a security guard.  According to the Veteran, he 
was forced to leave his job as a result of his PTSD symptoms.  
Prior to that, he worked at the USPS for approximately seven 
years, but was medically retired because of a non-service-
connected back disability.

In December 2008, a VA examiner stated that the Veteran was not 
able to obtain or maintain any job due to his "severe" PTSD.  
In March 2009, the Veteran stated during a VA C&P examination 
that he last worked in 1995 or 1996 as a security guard, but was 
terminated due to "complaints."  According to the examiner, the 
Veteran would be able to handle at least part-time employment 
based strictly on his PTSD symptoms.  However, the examiner 
concluded that the Veteran's severe depression prohibited him 
from being employable.  The Veteran's GAF score was 45 and the 
impression was MDD and PTSD. 

In light of the Court's decision in Mittleider, 11 Vet. App. at 
182, and based on the discussion above, the Board has attributed 
all of the Veteran's psychiatric symptoms to his service-
connected PTSD as those symptoms attributable to other 
psychiatric conditions have not been clearly disassociated from 
his PTSD. Consequently, the Board finds the December 2008 and 
March 2009 VA opinions to be highly probative evidence on the 
issue of whether the Veteran is capable of obtaining and 
maintaining substantially gainful employment as a result of a 
service-connected psychiatric disability.  The opinions are based 
on a review of the claims file and an interview with and/or 
examination of the Veteran, including a review of his medical 
history.  The opinions include a rationale, based in part on the 
specialized training and professional expertise of the examiners.  

The Board also points out that any "part time work" that the 
Veteran might be able to perform as a result of his service-
connected PTSD would likely be considered marginal employment 
based on the salary information provided by the Veteran.

The Board therefore is also granting, rather than dismissing as 
moot, the TDIU claim since the total occupational and social 
impairment due to the service-connected PTSD also is reason to 
grant a TDIU inasmuch as the severity of this disability 
precludes the Veteran from engaging in all forms of employment 
that is substantially gainful.  See generally, Faust v. West, 13 
Vet. App. 342 (2000); Moore v. Derwinski, 1 Vet. App. 356, 359 
(1991).

The Board has applied the benefit-of-the-doubt doctrine in 
reaching these conclusions.  38 U.S.C.A. 5107(b) (West 2002); 
38 C.F.R. § 3.102 (2010); Gilbert v. Derwinski, 1 Vet. App. 49 
(1991); Alemany v. Brown, 9 Vet. App. 518 (1996).

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist veterans in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2010).  Upon receipt of a complete or 
substantially complete application for benefits, VA is required 
to notify the Veteran and his representative, if any, of any 
information, and any medical or lay evidence, that is necessary 
to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper notice from VA must inform the Veteran of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
Veteran is expected to provide.  This notice must be provided 
prior to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

On March 3, 2006, the Court issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include: (1) 
veteran status; (2) existence of a disability; (3) a connection 
between a veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.

With regard to the Veteran's claim of entitlement to a TDIU, the 
Board is granting in full the benefit sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the duty 
to assist, such error was harmless and will not be further 
discussed.  

With regard to the Veteran's increased rating claim for PTSD, the 
duty to notify was not satisfied prior to the initial unfavorable 
decision on the claim by the AOJ.  Under such circumstances, VA's 
duty to notify may not be "satisfied by various post-decisional 
communications from which a claimant might have been able to 
infer what evidence the VA found lacking in the claimant's 
presentation."  Rather, such notice errors may instead be cured 
by issuance of a fully compliant notice, followed by 
readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006) (where notice was not provided prior to the 
AOJ's initial adjudication, this timing problem can be cured by 
the Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the AOJ); see also, Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully 
compliant VCAA notification followed by readjudication of the 
claim, such as a statement of the case or supplemental statement 
of the case, is sufficient to cure a timing defect).

In April 2005 after the initial unfavorable claim on the matter 
by the AOJ, the Veteran was advised to submit evidence showing 
that his service-connected PTSD increased in severity.  In 
particular, the Veteran was encouraged to submit statements from 
doctors containing physical and clinical findings, results of 
laboratory tests or x-rays, employment physical examinations, 
pharmacy prescription records, and insurance examination reports.  
The Veteran was also notified that he could submit lay statements 
from individuals who witnessed how the disability became worse.  
The Veteran was also informed of the information and evidence 
that VA would seek to provide and that which the Veteran was 
expected to provide.

Shortly thereafter, in November 2005, the RO issued the statement 
of the case (SOC) in which the Veteran was advised of the rating 
criteria contained in 38 C.F.R. § 4.130.  The Veteran received 
additional notice in December 2008 of the information and 
evidence needed to establish a disability rating and effective 
date for the disabilities on appeal pursuant to the Court's 
decision in Dingess.  

For instance, the Veteran was informed to submit evidence showing 
the nature and severity of his condition, the severity and 
duration of the symptoms, and the impact of the condition and/or 
symptoms of the Veteran's employment.  Specifically, the Veteran 
was encouraged to submit information showing ongoing VA 
treatment, recent Social Security Administration decisions, 
statements from employers about job performance, lost time, or 
other evidence showing how the disability affected his ability to 
work.  The Veteran was also notified that he could submit lay 
statements from individuals who witnessed how the disability 
affected him.  The Veteran was also notified to provide any 
information or evidence not previously of record that pertained 
to the Veteran's level of disability or when it began.  

The Board further notes that the Veteran has made specific 
arguments during the pendency of this claim indicating that his 
service-connected disability increased in severity.  See 
statements dated June 2003, April and July 2009.  In sum, the 
Board finds that there is no prejudice with regard to any 
deficiency in the notice to the Veteran or the timing of the 
notice.  The Veteran's claim was subsequently readjudicated 
following these notice letters by way of an August 2010 
supplemental statement of the case (SSOC).  

The Board also finds that all of the relevant facts have been 
properly developed, and that all available evidence necessary for 
an equitable resolution of the issue has been obtained.  The 
Veteran's service treatment and post-service treatment records 
have been obtained.  VA obtained the Veteran's Social Security 
Disability records on his behalf.  The Board is aware that the 
Veteran indicated that he was medically retired from the USPS as 
a result of a non-service-connected back disability.  These 
records have not been obtained, but since there is no indication 
that these records have bearing on his increased rating claim for 
PTSD, there is no duty to obtain these records and associate them 
with the Veteran's claims file.  See generally, Golz v. Shinseki, 
590 F.3d 1317, 1321-23 (2010).   

The Veteran was afforded VA examinations in connection with the 
current claim.  These examinations evaluated the Veteran's 
service-connected PTSD in conjunction with his prior history and 
described it in sufficient detail so the Board's evaluation of 
the disability was an informed one.  See Stefl v. Nicholson, 21 
Vet. App. 120, 124 (2007). 

As discussed above, the Veteran's claims were previously before 
the Board in March 2008 and remanded at that time for additional 
evidentiary development, to include providing the Veteran proper 
notice, obtaining outstanding VA treatment records, and affording 
the Veteran VA examinations.  Unfortunately, the requested VA 
PTSD examination was incomplete and another remand was required 
in July 2009 to address these deficiencies as well as obtain 
outstanding VA treatment records.  In particular, the July 2009 
remand order attempted to ascertain whether the Veteran's MDD was 
at least as likely as not due, the result of, or aggravated by 
the service-connected PTSD.  The addenda obtained in September 
2009, December 2009, March 2010, and June 2010 answered this 
question.  Accordingly, the Board finds substantial compliance 
with the March 2008 and July 2009 remand orders.  D'Aries, 22 
Vet. App. at 105; Dyment, 13 Vet. App. at 146-47.  The Board 
further finds that VA has complied, to the extent required, with 
the duty-to-assist requirements found at 38 U.S.C.A. § 5103A and 
38 C.F.R. § 3.159(c)-(e).


ORDER

An evaluation in excess of 50 percent for PTSD is denied prior to 
December 19, 2008.

An evaluation of 100 percent for PTSD is granted from December 
19, 2008, subject to the law and regulations governing the 
payment of monetary benefits.

A total disability rating based on individual unemployability is 
granted, subject to the law and regulations governing the payment 
of monetary benefits.  


____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


